 

eon

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

DEC 2 @ 2019

 

UNITED STATES DISTRICT Co

  

GLEPH A us

 

 

 

 

copay YSnup To
SOUTHERN DISTRICT OF CALIFORNIA [80 OPMEl ne DIST ICT OF CALIF URN
FR EELS
. UNITED STATES OF AMERICA - JUDGMENT IN A CRIMINAT CAS ee
Vv. (For Offenses Committed On or After November 1, 1987)
ALEJANDRO OSTO-CASTRO (1)
. Case Number: 3:19-CR-02763-JLS
Joshua J. Jones
- Defendant’s Attorney
USM Number 75959-298
LJ -
THE DEFENDANT:

X] pleaded guilty to count(s) 1 of the Information

L1 was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): —

 

Title and Section / Nature of Offense | ; Count
. 8:1324(a)(2)(B) (iii) - Bringing In Aliens Without Prsentation 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[J The defendant has been found not guilty on count(s)

 

 

L] Count(s) is dismissed on the motion of the United States.

ba Assessment : $100.00 waived

XX] JVTA Assessment*: $ 5,000 waived
The Court finds the defendant indigent
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

I No fine C1 Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid, If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

December 18, 2019

te of oe of Sentence ,
IN. JANIS L. Vaden IE
ITED STATES DISTRICT JUDGE

 

 
cad

3 ?
te

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ALEJANDRO OSTO-CASTRO (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-02763-JLS

IMPRISONMENT

' The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
12 months and 1 day ©

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons: -
1. Incarceration at a facility in the western region to facilitate family visits

x O

The defendant is remanded to the custody of the United States Marshal.

LI The.defendant must surrender to the United States Marshal for this district:
Oo at AM, . on
C1 as notified by the United States Marshal. .

 

-. The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

LO] onor before
C1 as notified by the United States Marshal.
1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

- RETURN .
_ Ihave executed this judgment as follows:
Defendant delivered on ; to
at _, with a certified copy of this judgment.
UNITED STATES MARSHAL

 

By ‘DEPUTY UNITED STATES MARSHAL

3:19-CR-02763-JLS
